Dear Sirs:
We received your request on behalf of the Hammond Industrial Development Board, hereinafter referred to as "HIDB", and the City of Hammond regarding funds held by the City of Hammond.  You question which entity, HIDB or the City of Hammond, owns these funds.
The HIDB was created pursuant to La.R.S. 51:1151, et seq.  It is a public, non-profit  corporation with authority to acquire, own, lease, rent, repair, renovate, etc., property in order to promote industry and develop trade in the City of Hammond.  According to the information provided in the request, the HIDB has not and does not hold monies in its own name.  Historically, monies generated by HIDB are placed with the City of Hammond in a specific fund, Fund #215-Industrial Development.
Pursuant to La.R.S. 51:1162, a municipal and/or parish industrial development board is a non-profit corporation and thus no part of its net earnings shall inure to the benefit of any individual, firm or corporation.  However, in the event that payment of all expenses and obligations of the corporation have been met, any remaining earningsshall be paid to the municipality or parish in which the corporation was organized. You indicate that there is approximately $680,000.00 in Fund #215.  Accordingly, if all expenses and obligations of the HIDB are met, any remaining earnings of the corporation must be paid to the municipality in which the corporation was organized, i.e., the City of Hammond.
Thus, the funds belong to the HIDB but the net earnings, once that is determined, may have to be paid to the City of Hammond pursuant to La.R.S. 51:1162.
We further recommend that the HIDB establish and utilize its own bank account.  It is a public corporation, separate and distinct from the City of Hammond.
We trust this adequately responds to your request.  If you have any questions or comments, please contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ TINA VICARI GRANT, #18918 Assistant Attorney General
RPI:TVG:dam
Date Released: November 15, 2001